 

 

 
  

 

 

a USDC SBNY
4 DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: an fh
TO * DATE FILED: /

 

 

 

UNITED STATES OF AMERICA : mF
ORDER

 

ye
S3 17 CR. 314 (VM)
KEVIN DELVALLE,

Defendant.

WHEREAS, with the defendant’s consent, his guilty plea
allocution was made before a United States Magistrate Judge on

November 15, 2019;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guiity plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
IT IS HEREBY ORDERED that the defendant's guilty plea is
accepted.
SO ORDERED:
Dated: New York, New York

  

December //] , 2019 .

CHE HONORABLE VICTOR MARRERO
UNITED STATES DISTRICT JUDGE

 

 
fy Case 1:17-cr-00314-VM Document 80 Filed 11/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a a aa ea ea aa a x
UNITED STATES OF AMERICA
“Vin INFORMATION

KEVIN DELVALLE, S83 17 Cr. 314 (VM).

a/k/a “Kev,” :

a/k/a “Dev,”

Defendant.
me ae ea ee ee x
COUNT ONE

The United States Attorney charges:

1. From at least in or about 2009, up to and including in
or about 2011, in the Southern District of New York and
elsewhere, KEVIN DELVALLE, a/k/a “Kev,” a/k/a “Dev,” the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United

States.

2. It was a part and an object of the conspiracy that
KEVIN DELVALLE, a/k/a “Kev,” a/k/a “Dev,” the defendant, and
others known and unknown, would and did distribute and possess
with intent to distribute a controlled substance in violation of

21 U.S.C. § 841 (a) (1).

3. The controlled substance that KEVIN DELVALLE, a/k/a
“Kev,” a/k/a “Dev,” the defendant, conspired to distribute and

possess with the intent to distribute was 28 grams and more of

 
Case 1:17-cr-00314-VM Document 80 Filed 11/15/19 Page 2 of 4

mixtures and substances containing a detectable quantity of
cocaine base, in a form commonly known as “crack,” in violation
of 21 U.S.C. § 841 (b) (1) (B).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4. As a result of committing the controlled substance
offense charged in Count One of this Information, KEVIN

DELVALLE, a/k/a “Kev,” a/k/a “Dev,” the defendant, shail forfeit

to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting or derived from
any proceeds the defendant obtained directly or indirectly as a
result of the offense and any and all property used or intended
to be used in any manner or part to commit and to facilitate the
commission of the offense charged in Count One of this

Information.

Substitute Assets Provision

5. Tf any of the above-described forfeitable property, as

a result of any act or omission of KEVIN DELVALLE, a/k/a “Kev,”

a/k/a “Dev,” the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited

with, a third person;

 

 
vt?

Case 1:17-cr-00314-VM Document 80 Filed 11/15/19 Page 3 of 4

c. . has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to 21 U.8.C.
§ 853(p), to seek forfeiture of any other property of the
defendant wp to the value of the above forfeitable property.

(Title 21, United States Code, Section 833.)

 

ese 8.” BERMAN veoh

United States Attorney

 
¥

Case 1:17-cr-00314-VM Document 80 Filed 11/15/19 Page 4 of 4.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— We. —

KEVIN DELVALLE, a/k/a “Kev," a/k/a
“Dev,” - .

Defendant.

 

INFORMATION
S3 17 Cr. 314 (VM}
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney.

 

 

 
 

U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J, Molle Building
One Saint Andrew's Plaza
New York, New York 10007

November 8, 2019

Russell Neufeld, Esq.
99 Hudson Street
8th Floor

New York, NY 10013

Re: United States y. Kevin Delvalle, $3 17 Cr. 314 (VM)

Dear Mr. Neufeld:

On the understandings specified below, the Office of the United States Attomey for the
Souther District of New York (“this Office”) will accept a guilty plea from Kevin Delvalle (“the
defendant”) to Count One of the above-referenced Superseding Information (the “Information”).
Count One charges the defendant with participating in a conspiracy to distribute and possess with
intent to distribute 28 grams and more of mixtures and substances containing a detectable amount
of cocaine base, in a form commonly known as “crack,” in violation of Title 21, United States
Code, Sections 846 and 841(b)(1)(B), which carrics a mandatory minimum term of imprisonment
of five years, a maximum term of imprisonment of forty years, a maximum term of supervised
release of life, a mandatory minimum term of supervised release of four years, a maximum fine,
pursuant to Title 18, United States Code, Section 3571 and Title 21, United States Code, Section
841(b)(1)(B), of the greatest of $5,000,000, twice the gross pecuniary gain derived from the
offense, ot twice the gross pecuniary loss to persons other than the defendant resulting from the
offense, and a $100 mandatory special assessment. In addition to the foregoing, the Court must
order restitution.

‘The defendant agrees to waive any defense or argument based on the statute of limitations
applicable to Count One,

As acondition of his guilty plea, the defendant will admit to his participation in the murder
of Donnell Harris on or about August 31, 2010.

In consideration of the defendant’s plea to the above offense, the defendant will not be
further prosecuted criminally by this Office (except for criminal tax violations, if any, as to which
this Office cannot, and does not, make any agreement) for his participation in a conspiracy to
distribute and possess with intent to distribute cocainé base from at least in or about 2009, up to
and including in or about 2011, as charged in Count One of the Information, and his participation
in the murder of Donnell Harris on or about August 31, 2010, it being understood that this
agreement does not bar the use of such conduct as a predicate act or as the basis for a sentencing
enhancement in a subsequent prosecution including, but not limited to, a prosecution pursuant to

2019,04.05

 

 
Page 2

18 U.S.C. §§ 1961 et seg. In addition, at the time of sentencing, the Government will move to
dismiss any open Count(s) against the defendant. The defendant agrees that with respect to any
and all dismissed charges he is not a “prevailing party” within the meaning of the “Hyde
Amendment,” Section 617, P.L. 105-119 (Nov. 26, 1997), and will not file any claim under that

law.

The defendant furthermore admits the forfeiture allegation with respect to Count One of
the Information and agrees to forfeit to the United States, pursuant to Title 21, United States Code,
Section 853(a), any and all property constituting or derived from the proceeds the defendant
obtained directly or indirectly as a result of the offense charged in the Information and any and all
property used or intended to be used in any manner or part to commit or to facilitate the
commission of the offense charged in the Information (the “Money Judgment”). It is further
understood that any forfeiture of the defendant’s assets shall not be treated as satisfaction of any
fine, restitution, cost of imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture.

The defendant further agrees to make restitution in an amount ordered by the Court in
accordance with Sections 3663, 3663A and 3664 of Title 18, United States Code, and that the
obligation to make such restitution shall be made a condition of probation, see 18 USC
§3563(b)(2), or of supervised release, see 18 USC §3583(d), as the case may be,

In consideration of the foregoing and pursuant to United States Sentencing Guidelines
(“U.SS.G.” or “Guidelines”) Section 6B1.4, the parties hereby stipulate to the following:

A. Offense Level
1. The November 1, 2018 Guidelines manual applies in this case,

2, The Guideline applicable to the offense charged under Count One is U.S.8.G.
2D1.1. Pursuant to U.S.8.G. § 2D1.1(d), because a victim was killed under circumstances that

would constitute murder under 18 U.S.C. § 1111 had such killing taken place within the territorial
or maritime jurisdiction of the United States, the Guidelines range is the greater of (a) the offense

level set forth in U.S.S.G. § 2AL.1, or (b) the offense level otherwise applicable under § 2D1.1.
3. Pursuant to U.S.S.G. §2A1.1, the offense level is 43.

A, Pursuant to U.S.S.G. § 2D.1(c)(8), because the offense involved at least 28 grams
but less than 112 grams of cocaine base, the offense level is 24. .

5. Because the offense level under U.S.S.G. § 2A1.1 is greater than the offense level
otherwise applicable, the offense level for Count One is 43. .

6. Pursuant to U.S.S.G. § 3B1.1(c), because the defendant was an organizer, leader,
manager, or supervisor in criminal activity involving less than five participants, the offense level
is increased by two levels.

2019.04.05

 

 
“sy

Page 3

7. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through his allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.5.S.G. § 3E] 1 (a).
Furthermore, assuming the defendant has accepted responsibility as described in the previous
sentence, the Government will move at sentencing for an additional one-level reduction, pursuant
to US.S.G. § 3E1.1(b), because the defendant gave timely notice of his intention to enter a plea of
guilty, thereby permitting the Government to avoid preparing for trial and permitting the Court to
allocate its resources efficiently.

In accordance with the above, the applicable Guidelines offense level is 42.

B. Criminal History Category

Based upon the information now available to this Office (including representations by the
defense), the defendant has zero criminal history points.

1. On or about August 4, 2012, the defendant was convicted, in Bronx County
Criminal Court, of Disorderly Conduct, in violation of New York Penal Law § 240.20. He was
sentenced to a conditional discharge. Pursuant to U.S.S.G. § 4A1.2(c)(1), this sentence results in
zero criminal history points.

2, On or about May 4, 2006, the defendant was convicted, in Bronx County Criminal!
Court, of Disorderly Conduct, in violation of New York Penal Law § 240.20. He was sentenced
to conditional discharge. Pursuant to U.S.S.G. § 4A1.2(¢)(1), this sentence results in zero criminal
history points. .

In accordance with the above, the defendant’s Criminal History Category is I.
C. Sentencing Range

Based upon the calculations set forth above, the defendant’s Guidelines range would be
360 months to life imprisonment, with a mandatory minimum term of 60 months’ imprisonment.
Pursuant to U.S.S.G. § 5G1.1(c), because the statutorily authorized maximum sentence of 480
months is less than the maximum of the otherwise applicable Guidelines range, the stipulated
Guidelines range is 360 to 480 months’ imprisonment (the “Stipulated Guidelines Range”), with
a mandatory minimum term of 60 months’ imprisonment. In addition, after determining the
defendant’s ability to pay, the Court may impose a fine pursuant to U.S.S.G. §5E1.2. At
Guidelines level 40, the applicable fine range is $50,000 to $5,000,000.

The patties agree that neither a downward nor au upward departure from the Stipulated
Guidelines Range set forth above is warranted. Accordingly, neither party will seek any departure
or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party in any
way suggest that the Probation Office or the Court consider such a departure or adjustment under
the Guidelines.

2019.04.05

 

 
[*

Page 4

The parties agree that cither party may seek a sentence outside of the Stipulated Guidelines
Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
States Code, Section 3553(a).

Except as provided in any written Proffer Agreement(s) that may have been entered into
between this Office and the defendant, nothing in this Agreement limits the right of the parties
(i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Stipulated Guidelines Range (or such other range as the
Court may determine) the defendant should be sentenced and regarding the factors to be considered
in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iii) to seek an
appropriately adjusted Guidelines range if it is determined based upon new information that the
defendant’s criminal history category is different from that set forth above; and (iv) to seek an
appropriately adjusted Guidelines range or mandatory minimum term of imprisonment if it is
subsequently determined that the defendant qualifies as a career offender under U.S.S.G. § 4B1.1.
Nothing in this Agreement limits the right of the Government to seek denial of the adjustment for
acceptance of responsibility, see U.S.S.G. § 31.1, regardless of any stipulation set forth above, if
the defendant fails clearly to demonstrate acceptance of responsibility, to the satisfaction of the
Government, through his allocution and subsequent conduct prior to the imposition of sentence.
Similarly, nothing in this Agreement limits the right of the Government to seek an enhancement
for obstruction of justice, see U.S.8.G. § 3C1.1, regardless of any stipulation set forth above,
should it be determined that the defendant has either (i) engaged in conduct, unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
(ii) committed another crime after signing this Agreement.

It is understood that pursuant to U.S.S.G. § 6B1.4(d), neither the Probation Office nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the proper Guidelines to apply to the facts. In the event that the Probation Office
or the Court contemplates any Guidelines adjustments, departures, or calculations different from
those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
the parties reserve the right to answer any inquiries and to make all appropriate arguments
concerming the same.

It ig understood that the sentence to be imposed upon the defendant is determined solely
by the Court. It is further understood that the Guidelines are not binding on the Court. The
defendant acknowledges that his entry of a guilty plea to the charged offenses authorizes the
sentencing court to impose any sentence, up to and including the statutory maximum sentence.
This Office cannot, and does not, make any promise or representation as to what sentence the
defondant will receive. Moreover, it is understood that the defendant will have no right to
withdraw his plea of guilty should the sentence imposed by the Court be outside the Guidelines
range set forth above.

It is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
challenge, including but not limited to an application under Title 28, United States Code, Section
2255 and/or Section 2241, of any sentence within or below the Stipulated Guidelines Range of 360
to 480 months’ imprisonment, and (ii) that the Government will not appeal any sentence within or
above the Stipulated Guidelines Range. ‘This provision is binding on the parties even ifthe Court

2019.04.05

 

 
a”

Page 5

employs a Guidelines analysis different from that stipulated to herein. Furthermore, it is agreed
that any appeal as to the defendant’s sentence that is not foreclosed by this provision will be limited
to that portion of the sentencing calculation that is inconsistent with (or not addressed by) the
above stipulation. The parties agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concutrently with the undischarged portion of
any other sentence of imprisonment that has been imposed on the defendant at the time of
sentencing in this case. The defendant further agrees not to appeal any term of supervised release
that is less than or equal to the statutory maximum. ‘The defendant also agrees not to appeal any
fine that is less than or equal to $5,000,000 and the Government agrees not to appeal any fine that
is greater than or equal to $50,000. The defendant also agrees not to appeal any special assessment
that is Jess than or equal to $100. Notwithstanding the foregoing, nothing in this paragraph shall
be construed to be a waiver of whatever rights the defendant may have to assert claims of
ineffective assistance of counsel, whether on direct appeal, collateral review, or otherwise. Rather,
it is expressly agreed that the defendant reserves those rights.

The defendant hereby acknowledges that he has accepted this Agreement and decided to
plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
and all right to withdraw his plea or to attack his conviction, either on direct appeal or collaterally,
on the ground that the Government has failed to produce any discovery material, Jencks Act
material, exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1963), other than
information establishing the factual innocence of the defendant, or impeachment material pursuant
to Giglio v. United States, 405 U.S. 150 (1972), that has not already been produced as of the date
of the signing of this Agreement.

The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
conviction make it very likely that his removal from the United States is presumptively mandatory
and that, at a minimum, he is at risk of being removed or suffering other adverse immigration
consequences. If the defendant is a naturalized citizen of the United States, he recognizes that
pleading guilty may have consequences with respect to the defendant’s immigration status. For
example, under federal law, an individual may be subject to denaturalization and removal if his
naturalization was procured by concealment of a material fact or by willful misrepresentation, or
otherwise illegally procured. The defendant acknowledges that he has discussed the possible
immigration consequences (including removal or denaturalization) of his guilty plea and
conviction with defense counsel. The defendant affirms that he wants to plead guilty regardless
of any immigration or denaturalization consequences that may result from the guilty plea and
conviction, even if those consequences include denaturalization and/or removal from the United
States. The defendant understands that denaturalization and other immigration consequences are
typically the subject ofa separate proceeding, and the defendant understands that no one, including
his attorney or the District Court, can predict with certainty the effect ofthe defendant’s conviction
on the defendant’s immigration or naturalization status. It is agreed that the defendant will have

‘no right to withdraw his guilty plea based on any actual or perceived adverse immigration

consequences (including removal or denaturalization) resulting from the guilty plea and
conviction. It is further agreed that the defendant will not challenge his conviction or sentence on
direct appeal, or through litigation under Title 28, United States Code, Section 2255 and/or Section
2241, on the basis of any actual or perceived adverse immigration consequences (including
removal or denaturalization) resulting from his guilty plea and conviction.

2019.04.05

 

 
Page 6

It is further agreed that should the conviction following the defendant’s plea of guilty
pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
by the applicable statute of limitations on the date of the signing of this agreement (including any
counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date that this Agreement
is signed.

It is further understood that this Agreement does not bind any federal, state, or local
prosecuting authority other than this Office.

2019.04.05

 

 

 
Page 7

Apart from any written Proffer Agreement(s) that may have been entered into between this
Office and defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Office and the defendant. No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be

entered into unless in writing and signed by all parties.

 

 

 

 

 

Very truly yours,
GEOFFREY S, BERMAN
United States Attorney
By:
Assistant United States Attorneys
(212) 637-1946
APPROVED:
Michael Gerber f
Chief, Violent & Organized Crime Unit
AGREED AND CONSENTED TO:
a  Deducdld fi- &F- £9
VIN DELVALLE DATE
APPROVED:
Yueare 4 nen bd, Ma lG- 07
RUSSEL NEUFELD, ESQ. DATE

Attomey for Kevin Delvalie

2019.04.05

 

 
LO

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JBEHDEDLP

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be 3
UNITED STATES OF AMERICA,
Vv. | 17 Cr. 314 (VM) (KHP)
KEVIN DELVALLE,
Plea
Defendant.
a x

New York, N.Y.
November 15, 2019
11:45 a.m.

Before:

HON. KATHARINE H. PARKER,

Magistrate Judge

APPEARANCES

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
JESSICA K. FEINSTEIN
Assistant United States Attorney

RUSSELL T. NEUFEELD
ANTHONY RICCO (via telephone)
Attorneys for Defendant

Also Present: Leonard A. Rollock, Jr. Defense Paralegal

SOUFHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

JBFHDELP

{Case called)

MS. FEINSTEIN: Good morning, your Honor. Jessica
Feinstein, for the government. With me at counsel table is
Special Agent Steve Brusini of the U.S. Attorney's Office.

THE COURT: .Good morning.

MR. NEUFELD: Good morning, your Honor. Russell
Neufeld for Mr. Delvalle. On the phone, on speakerphone, is
advisory counsel Anthony Ricco, and joining me at counsel table

is Leonard Rollock, a paralegal associated with Mr. Ricco's

office.

THE COURT: Ail right. Good morning.

MR. RICCO: Good morning, your Honor.

THE COURT: Good morning, Mr. Ricco. Can you hear me
clearly?

MR. RICCO: Yes, I can, your Honor. Thank you very
much for accommodating me. I'm out at a CJA death penalty
conference in San Diego.

THE COURT: No problem. Happy to accommodate you.

Good morning, Mr. Delvalle. I'm Judge Parker. How
are you today? .

THE DEFENDANT: Fine.

THE COURT: I'm here for a plea allocution in the
matter against you, and what F want to start out doing is place
you under oath. So the courtroom deputy is going to place you
under oath.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
LO
il
12
13
14
15
16
17
13
19
20
al
22
23
24

25

 

 

JBFHDELP

THE DEPUTY CLERK: Please stand and raise your right
hand.

{Defendant sworn)

THE COURT: Mr. Delvalle, you now have been placed
under oath, so this means that any statements that you make
here may be used against you by the government in a prosecution
for perjury, or for making false statements.

Do you understand?

THE DEFENDANT: Yes.

THE COURT: Just push it closer and make sure the
green light is on.

MR. NEUFELD: Green light is on.

THR COURT: OK. Wonderful.

Mr. Delvalle, I understand you wish to plead guilty to
Count One of the information against you. That count charges
that from in or about 2009 to in or about 2011, that you
intentionally conspired with others to distribute and possess
with intent to distribute 28 grams and more of crack cocaine,
in violation of Title 18 of the United States Code, Sections
846, 841(b) (1) (B), and 841 (a) (1).

The document that contains the charge to which you've
indicated you wish to plead guilty is called an information.

As you were informed when you were first arrested, you have the
right to an attorney during all court proceedings and all
questioning by the authorities, and you also have the right to

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

L7

18

19

20

al

a2

23

24

ao

 

 

JBFHDELP

remain silent, as anything you say can be used against you.

Mr. Neufeld, have you reviewed the information with
your client, and does he waive its public reading?

MR. NEUFELD: Yes.

THE COURT: Mr. Delvalle, the information was issued
by the United States Attorney, not a grand jury. Under the
U.S. Constitution, you have the right to be charged by an
indictment, which is issued by a grand jury instead of by an
information. The grand jury is a group of 23 ordinary citizens
who are called to jury service to hear the government's
evidence in criminal cases and decide whether the evidence is
sufficient to justify bringing you to trial. In order to
return an indictment, at least 12 of the grand jurors must vote
for indictment, finding there's probable cause to believe that
an offense was committed and that you committed it. If you
give up your right to have the charges against you presented to
the grand: jury, the case will proceed against you based on the
United States Attorney's information, just as if you had been
indicted.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Now, I have a copy of a waiver of
indictment form that you've signed. It's dated from today.

Did you review the waiver of indictment form with your Lawyer
before you signed it? |

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10
11
12
13
14
15
16
17
18
19
20
al
22
23
a4

25

 

 

JBFHDELP

THE DEFENDANT: Yes.

THE COURT: Do you understand that by signing the
waiver of indictment form, that you're giving up your right to
have your case presented to and considered by the grand jury?

THE DEFENDANT: Yes.

THE COURT: Have you discussed the advantages and
disadvantages of waiving indictment with your lawyer?

THE DEFENDANT: Yes.

THE COURT: Have any threats been made to you to get
you to sign the waiver of indictment?

THE DEFENDANT: No.

THE COURT: Besides the written plea agreement, have
any promises been made to you toa get you to waive indictment?

THE DEFENDANT: No.

THE COURT: Do you still wish to give up your’right to
have the charges against you presented and considered by the
grand jury?

THE DEFENDANT: Yes.

THE COURT: All right. Your waiver's accepted. The
record should reflect that Mr. Delivalle has waived indictment.

I'm going to deem you arraigned, and we'll proceed now
with the plea.

| I have before me another document that's called
Consent to Proceed Before a United States Magistrate Judge on a
Felony Plea Allocution. It bears your signature dated today.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

JBFHDELP

What this form says is that you know you have the right to have
your plea taken by a United States district judge, but that
you're agreeing to have your plea taken by a United States
magistrate, such as myself. And as a magistrate judge, I have
the authority to take your plea with your consent, and you're
entitled to all the same rights and protections as if you were
before the district judge. You will be sentenced by the
district judge, though.

Before you sign the consent form, did your lawyer
explain 1t to you?

THE DEFENDANT: Yes.

THE COURT: Did you sign it voluntarily?

THE DEFENDANT: Yes.

THE COURT: Do you still wish to proceed before
magistrate judge today?

THE DEFENDANT: Yes.

THE COURT: All right. Your consent's accepted.

I'd like to explain a little bit more about the
proceeding today. I'm going to ask you various questions.
Some are personal in nature, and others are about the crime to
which you wish to plead guilty. I'm also going to review
various rights that you have and will be giving up by pleading
guilty. The purpose of these questions is to make sure that
you understand your rights and to make sure that you're
voluntarily pleading guilty of your own free will and because

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

aA

23

24

a5

 

 

JBFBDELP

you are, in fact, guilty of the crime to which you're pleading
guilty.

Do you understand?

THE DEFENDANT: Yes.

THE COURT: If you don't understand anything 1 have
said or any of my questions, just stop me, and I'll try to
explain further. OK?

THE DEFENDANT: OR.

THE COURT: What is your full name?

THE DEFENDANT: Kevin Delvalle.

THE COURT: How old are you?

THE DEFENDANT: 32.

THE COURT: Are you United States citizen?

THE DEFENDANT: Yes.

THE COURT: The reason I ask that question is because
pleading guilty to a felony can have serious ramifications for
noncitizens.

How far did you go in school?

THE DEFENDANT: Seventh grade.

THE COURT: Are you currently or have you recently
been under the care of a doctor or mental health professional?

THE DEFENDANT: Yes.

THE COURT: Which one, a doctor or mental health
professional?

THE DEFENDANT: Mental health.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

is

19

20

21

22

23

a4

25

 

 

_JBFHDELP

THE

THE

THE

All

illness?

THE

THE

COURT: Are you taking any medications for that?

DEFENDANT: Not at the moment.
COURT: Not at the moment.
right. Have you ever been hospitalized for mental

DEFENDANT: No.

COURT: Do you have any —~- are you taking any

prescribed medications that interfere with your ability to

think clearly or remember?

THE
THE
your ability
THE
THE
your ability
THE

THE

DEFENDANT: No.
COURT: Do you have any condition that affects
to see or hear?

DEFENDANT: No.

COURT: Do you have any condition that affects
to make judgments or decisions for yourself?
DEFENDANT: No.

COURT: Have you ever been treated or hospitalized

for alcoholism or drug addiction?

THE

THE

influence of

THE

THE

THE

THE

DEFENDANT: No.
COURT: As you sit here today, are you under the
any mind-altering drug or alcohol?

DEFENDANT: No.

COURT: How are you feeling physically today?
DEFENDANT: All right.

COURT: Is your mind clear today?

SOUTHERN DISTRICT REPORTERS, P.C.

(212) 805-0300

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

JBFHDELP

THE DEFENDANT: Not really.

THE COURT: Wot really?

THE DEFENDANT: {Shakes head.)

THE COURT: What's the concern?

THE DEFENDANT: It's just a lot of stress.

THE COURT: You feel stressed?

THE DEFENDANT: Yes.

THE COURT: Well, that's understandable. This is a
serious proceeding, and the decision that you're making is a
serious one. Do you still want to go forward today?

THE DEFENDANT: Yes.

THE COURT: You do?

THE DEFENDANT: Yes.

THE COURT: You understand what's happening in this
proceeding?

THE DEFENDANT: Yes.

THE COURT: Does the government have any objections to
Mr. Delvalle's competence to plead at this time?

MS. FEINSTEIN: No, your Honor.

THE COURT: Mr. Neufeld, do you have any objections to
your client's competence to plead at this time?

MR. NEUFELD: No, I don't.

THE COURT: Mr. Ricco, do you have any concerns?
Mr. Ricco, are you still on the phone? Mr. Ricco?

I'm not sure what's --

SOUTHERN DISTRICT REPORTERS, P.-C.
(212) 805-0300

 

 
LO

11

12

13

14

15

16

17

18

19

20

au

22

23

24

25

 

 

10
JBFHDELP

THE DEPUTY CLERK: Mr. Ricco, you still on the phone?
Hello?

MR. RICCO: Yes.

THE COURT: Mr. Ricco, I just wanted to know if you
had any concerns about your client's competence to plead at
this time.

MR. RICCO: No, I don't, your Honor.

THR COURT: All right.

MR. RICCO: Thank you.

THE COURT: All right. Thank you.

Mr. Delvalle, I'm now going to explain certain
constitutional rights that you have. These are rights you'll
be giving up if you enter a guilty plea. So please listen
carefully to what I'm about to say. Again, if you don't
understand anything, stop me, and I'll explain it further. Or
if you want to speak with your lawyer, just let me mow, and
T'il give you time to do that. OK?

Under the Constitution and laws of the United States,
you have a right to plead not guilty to the charges contained
in the information.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Lf you plead not guilty, you'd be entitled
under the Constitution to a speedy and public trial by a jury
of the charges against you. At the trial, you would be

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

11
JBFHDELP
presumed innocent, and the government would be required to
prove you guilty beyond a reasonable doubt before you could be
found guilty, and you could not be convicted unless a jury of
12 people agreed unanimously that you are guilty beyond a
reasonable doubt.

Do you understand all of that?

THE DEFENDANT: Yes.

THE COURT: If you decided to go to trial, at the
trial and at every stage of your case, you would have the right
to be represented by a lawyer; and if you could not afford a
lawyer, a lawyer would be appointed to represent you at the
government's expense. So even if you retained private defense

counsel, if you ran out of money, an attorney would be

‘appointed to continue to represent you at the government's

expense, and you would be entitied to a lawyer all the way
through trial and not just for a guilty plea. So your decision
to plead guilty should not depend on whether you can afford to
hire a lawyer.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: During a trial, witnesses for the
prosecution would have to come to court and testify in your
presence where you could see and hear them, and your lawyer
could cross-examine those witnesses. If you wanted, your
lawyer could offer evidence in your defense. You also would be

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805~0300

 

 

 
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24

29

 

 

12
JBFHDELP
able to use the Court's power to compel witnesses to come to
court to testify in your defense, even if they didn't want to.

Do you understand all of this?

THE DEFENDANT: Yes.

THE COURT: At trial you'd have the right to testify
in your own defense if you wanted to, but you'd also have the
right not to testify. And if you chose not to testify, that
could not be used against you in any way. No inference or
suggestion of guilt would be permitted from the fact that you
did not testify.

Do you understand this?

THE DEFENDANT: Yes.

THE COURT: If you were convicted at trial, you'd have
the right to appeal that verdict to a higher court.

Do you understand?

THE DEFENDANT: Yes.

THE COURT: As I said before, you have the right to
plead not guilty. So even right now, even as we sit here today
for the purpose of your entering a guilty plea, you have the
right to change your mind and persist in your not guilty plea
and go to trial. But if you do plead guilty and your plea is
accepted, you will give up the right toa jury trial and all
the other rights that go with it that I've sust described.

Do you understand?

THE DEFENDANT: Yes.

SQUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
10

11

12

13

14

15

16

L7

18

19

20

21.

22

23

24

29

 

 

13
JBPHADELP

THE COURT: Finally, if you do plead guilty, you're
also giving up your right not to incriminate yourself, and I'm
going to ask you questions about what you did in order to
satisfy myself that you are actually guiity. So by pleading
guilty, you'll be admitting to your factual as weil as your
legal guilt.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: I'm now going to review the charge against
you in Count One of the information and the consequences of
pleading guilty to it.

Count One charges that from in or about 2009 to in or
about 2011, in the Southern District of New York and elsewhere,
that you intentionally conspired with others to distribute and
possess with intent to distribute two grams and more of crack
cocaine, in violation of Title 18 of the United States Code,
Section 846, 841(b){(1)(B), and 841{a) (1). I'm going to ask the
Assistant United States Attorney to state the elements of this
crime now, and the elements are the things that the government
has the burden of proving beyond a reasonable doubt at trial
before you can be convicted of this crime. OK.

M&S. FFINSTEIN: Your Honor, the elements of Count One,
narcotics conspiracy, are as follows: First, there was an
agreement between two or more persons to violate the narcotics
laws of the United States; second, the defendant knowingly and

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

il

12

13

14

15

16

1?

18

13

20

21

22

23

24

25

 

 

14
JBFHDELP
willfully entered into that conspiracy; and third, the object
of the conspiracy was the distribution and the possession with
intent to distribute 28 grams and more of cocaine base, which
is commonly known as crack. The government would also have to
prove venue in the Southern District of New York by a
preponderance of the evidence.

THE COURT: Thank you.

Mr. Delvalle, the government just stated the elements
of this crime. Do you understand what the elements are?

THE DEFENDANT: Yes.

THE COURT: I'm now going to explain the maximum
possible penalty for this crime. The maximum Ieans the most
that could possibly be imposed. It does not mean that's what
you necessarily will receive, but by pleading guilty, you're
exposing yourself to the possibility of receiving any
combination of punishments up to the maximum I'm about to
describe.

The maximum term of imprisonment for this crime is
40 years in prison. It also carries a mandatory minimum
sentence of five years in prison, which means the district
judge cannot sentence you to less than that. The crime also
carries a maximum term of supervised release of life.
Supervised release means that after you're released from
prison, you may be subject to supervision by the probation
department, and if you're placed on supervised release and then

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

15
JBFHDELP
violate any condition of supervised release, the district judge
can revoke the term of supervised release and return you to
prison without giving you credit for time served on
post-release supervision. The crime also carries a mandatory
minimum term of supervised release of four years.

In addition to these restrictions on your liberty, the
maximum possible punishment for this crime also includes a
maximum fine of $5 million, twice the gross monetary gain you
derived from this crime or twice the gross monetary loss to
persons other than yourself, whichever is greatest. The Court
also may order restitution to provide compensation to any
victims of the crime in an amount the Court deems is necessary
to compensate them. And by pleading guiity, you're agreeing to
make restitution as ordered by the Court according to a payment
schedule set by the Court.

The Court also may require forfeiture of any proceeds
that you obtained directly or indirectly from the crime.
Forfeiture of money and property is in addition to any other
fine, cost of imprisonment, restitution, or other penalty the
Court may impose. By pleading guiity, you'll be admitting to
forfeiture allegations in the information.

Do you understand all this?

THE DEFENDANT: Yes.

THE COURT: The Court's also required to impose a
mandatory special assessment, or fine, of $100.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

L2

i3

14

15

16

L?

18

19

20

21

22

23

24

25

 

 

16
JBFHDELP

(Defendant conferred with counsel)

THE COURT: Are you ready to continue?

THE DEFENDANT: Yes, I'm sorry.

THE COURT: No problem.

I just want to make sure you heard the last thing I
said, which is that the Court is required to impose a mandatory
special assessment, or fine, of $100.

tf you are not a citizen of the United States, a
guilty plea may also have adverse consequences for your ability
to remain in or return to the United States, including
presumptive removal and deportation, denial of citizenship, and
denial of admission to the United States in the future. And if
that does happen, you would still be bound by your guilty plea.
You won't be able to withdraw it or challenge any immigration
consequences of your plea, regardless of any advice that you
may have received from your attorneys or others. A guilty plea
also may result in the loss of certain valuable civil rights,
to the extent you have them today or could obtain them in the

future. Those include the right to vote, the right to hold

public office, the right to serve on a jury, and the right to

possess any kind of firearm.

Do you understand all of this?

THE DEFENDANT: Yes.

THE COURT: Do you understand the charges against you
and the consequences of pleading guilty?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

L5

16

i7

18

19

20

al

a2

23

24

a5

 

 

17
JBFHDELP

THE DEFENDANT: Yes.

THE COURT: Have you had enough time to talk with your
lawyers about the charge against you and how you wish to plead?

THE DEFENDANT: Yes.

THE COURT: Have you had enough time to taik with your
lawyers about the consequences of your plea, including any
immigration consequences?

THE DEFENDANT: Yes.

THE COURT: Are you satisfied with your lawyer's
representation of you?

THE DEFENDANT: Yes.

THE COURT: Now, I understand there's a written plea
agreement. between you and the government. JI have a copy of it
here. The front page is dated November 8, and it bears your
signature dated today. Did you, in fact, sign this plea
agreement?

THE DEFENDANT: Yes.

THE COURT: Did you read it before you signed it?

THE DEFENDANT: Yes.

THE COURT: Did you discuss it with your lawyers
before you signed it?

THE DEFENDANT: Yes.

THE COURT: Did your lawyer explain all of its terms
and conditions to you?

THE DEFENDANT: Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
10

il

12

13

14

L5

i6

17

18

19

20

21

22

23

24

29

 

 

18
JBFHDELP

THE COURT: Under the plea agreement, the government
indicates that it has computed a sentencing range under the
sentencing guidelines that results in a range of -—- that
results in 360 months to life in prison with a mandatory
minimum of 60 months in prison, but because the applicable law
authorizes a maximum sentence of 480 months, which is less than
the maximum under the sentencing guidelines —- hold on a
second.

You and the government agree that the appropriate
computation for your sentencing range is 360 to 480 months in
prison, with a mandatory minimum of 60 months in prison.

You're also agreeing in the plea agreement that the fine range
computation under the sentencing guidelines results in a fine
range of $50,000 to $5 million.

Counsel, did I state that correctly?

MS. FEINSTEIN: That's correct, your Honor.

THE COURT: Mr. Neufeld, yes?

MR. NEUFELD: Yes.

THE COURT: Now, under the plea agreement,

Mr. belvalle, neither you nor the government is allowed to
argue to the sentencing judge for a calculation that's
different from the one in the plea agreement. The plea
agreement also provides that neither you nor the government
will seek or suggest any upward or downward departure from this
stipulated guidelines range, except that you may seek a

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 865-0300

 

 

 
10

il

12

13

14

15

16

1?

18

19

20

21.

22

23

24

25

 

 

19
JBFHDELP

sentence outside of the agreed-upon range based on other

factors to be considered under Title 18 of the United States
Code, Section 3553 (a). |

Now, the government has reserved the right to seek an
adjusted guidelines range if it learns new information about
your criminal history or if you fail to clearly demonstrate
acceptance of responsibility for your crime, if it's determined
that you've engaged in conduct currently unknown to the
government that constitutes obstruction of justice, or if you
commit another crime after signing the plea agreement.

Do you understand all of this?

THE DEFENDANT: Yes.

THE COURT: I also want to make sure that you
understand that neither the probation department nor this Court
is bound by any recommendations or computations in the plea
agreement, and the district judge, that's Judge Marrero, who
will be the sentencing judge, is free to do and in fact obliged
to do his own calculation of the appropriate sentencing range
in your case, and his calculation may result in a sentencing
range that differs from the one in the plea agreement. Judge
Marrero has the discretion to give you a prison sentence below
or above the range set forth in the plea agreement or that he
independently computes is the appropriate range for you
anywhere up to the maximum sentence that I told you about
earlier.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

L3

L4

15

16

1’

18

19

20

al

22

23

24

25

 

 

20

JBFHDELP

Do you understand all of this?

THE DEFENDANT: Yes.

THE COURT: In determining -- do you need time to talk
with your lawyer?

THE DEFENDANT: Yes, ma'am. Yes, your Honor.

THE COURT: You're ready to go forward?

THE DEFENDANT: JI want to taik to him first.

THE COURT: Go ahead and talk. That's fine.

(Defendant conferred with counsel}

THE DEFENDANT: You can continue.

THE COURT: Are you ready to proceed?

THE DEFENDANT: Yes, yes.

THE COURT: In determining an appropriate sentence,
Judge Marrero will consider the sentencing guidelines, possible
departures under those guidelines, and all of the factors set
forth in Title 18 of the United States Code, Section 3553 (a).
In addition, Judge Marrero will consider a presentence report
prepared by the probation department, and you'll have a chance
to review that report with your attorney before sentencing and
challenge any facts in that report. Ultimately, Judge Marrero
will determine your sentence based on all of the factors I've
explained, and that sentence may be more severe than you
expect, but you will not be able to withdraw your guilty plea
at that point.

Do you understand?

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 
10

i1

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

 

 

21
JBEHDELP

THE DEFENDANT: Yes.

THE COURT: Under the terms of the plea agreement, you
cannot appeal and are agreeing not to appeal your conviction
directly or indirectly, such as through a petition for a writ
of habeas corpus. And also, so long as Judge Marrero sentences
you to a prison term of no longer than 480 months, you're
giving up your right to challenge that sentence by direct
appeal or through a petition for a writ of habeas corpus or
otherwise.

Do you understand?

THE DEFENDANT: Could I get a minute?

THE COURT: Yes.

(Defendant conferred with counsel)

MR. RICCO: Hello?

THE COURT: Hi. We're taking just a short break while
Mr. Delvalle consults with Mr. Rollock and Mr. Neufeld. OK?

MR. RICCO: Yes. Thank you, your Honor.

MR. NEUFELD: We're ready to proceed, your Honor.

THE COURT: You're ready to proceed?

MR. NEDFELD: Yes.

THE COURT: All right. Mr. Delvalle, do you
understand everything I've said up to now?

THE DEFENDANT: Yes.

THE COURT: Under the plea agreement, you're also
giving up your right to challenge any term of supervised

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

il

12

13

i4

15

16

L7

18

19

20

21

22

23

24

25

 

 

22
JBFHDELP
release imposed by the Court up to the lifetime maximum I told
you about earlier, whether by direct appeal or collaterally,
such as through a petition for writ of habeas corpus.

De you understand?

THE DEFENDANT: Yes.

THE COURT: You're also agreeing not to challenge your
conviction on appeal on the ground that the government failed
to produce certain information that might have been helpful to
you at trial.

Do you understand?

THE DEFENDANT: Yes.

THE COURT: Under the plea agreement, you're also
agreeing not to appeal any fine of $5 million or less or the
$160 special assessment, either directly or indirectly.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: All right. Do you understand that if you
are not a citizen of the United States, your guilty plea and
conviction will presumptively result in your mandatory
deportation and removal from the United States, and then you
won't have any right to withdraw the plea by virtue of any
adverse immigration consequences?

THE DEFENDANT: Yes.

THE COURT: You also would not be able to challenge
any adverse immigration consequences directly or indirectly.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10
11
12
13
14
15
16
17
‘18
19
20
21
22
23
24

25

 

 

23
JBFHDELP

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: The U.S. Attorney is not making any
agreement not to prosecute you for criminal tax violations in
connection with the crimes charged in the information. So that
means you could still be prosecuted for criminal tax violations

in connection with the crime, but if you fully comply with your

obligations under the plea agreement, no testimony or other

information given by you will be used in a criminal tax
prosecution, and you will not be further prosecuted by the U.S.
Attorney's Office for the Southern District of New York for the
crimes charged in Count One of the information, and the U.8.
Attorney's Office will move to dismiss any open counts against
you. You're also agreeing not to seek attorney's fees in
connection with any dismissed counts.

Do you understand everything I've just said?

THE DEFENDANT: Yes.

THE COURT: I also want to make sure that you
understand that the plea agreement is binding only on the U.S.
Attorney's Office for the Southern District of New York and not
any other prosecutor's office, such as a state prosecutor.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Before IT go on, does the government want
me to review any other provisions of the plea agreement with

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

14

12

13

14

15

16

17

18

19

20

2d

22

23

24

29

 

 

24
JBFHDELP
Mr. Delvalle?

MS. FEINSTEIN: Yes. There's one provision, your
Honor. It's on page 1. It's the second paragraph, and it
says: "The defendant agrees to waive any defense or argument
based on the statute of limitations applicable to Count One."
We'd appreciate if the Court would allocute the defendant on
that.

THE COURT: Ali right. Mr. Delvalle, in the plea
agreement on the first page —- I think you have it in front of
you. Is that right?

THE DEFENDANT: Yes.

THE COURT: —- you are agreeing under the plea
agreement to waive any defense or argument based on statute of
limitations in connection with this crime.

Do you see that?

THE DEFENDANT: Yes.

THE COURT: Do you understand what that means?

THE DEFENDANT: Yes.

THE COURT: Have you had a chance to speak with your
lawyer about that?

THE DEFENDANT: Can I get a moment, please?

THE COURT: Yes.

{Defendant conferred with counsel)

THE COURT: Do you understand what that means,

Mr. Delvalie?

SOUTHERN DISTRICT REPORTERS, P.C.
{212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

al

22

23

24

25

 

 

25
JBFADELP

THE DEFENDANT: Yes.

THE COURT: And you agree to that?

THE DEFENDANT: Yes.

THE COURT: Mr. Neufeld, are there any other
provisions of the plea agreement that you'd like me to review
with your client before we go on?

MR. NEUFELD: No, your Honor.

THE COURT: Mr. Delvalle, aside from what's in the
plea agreement itself, have any promises been made to you to
influence you to plead guilty?

{Defendant conferred with counsel)

THE DEFENDANT: No.

THE COURT: Have any promises been made to you
concerning the actual sentence that you will receive to get you
to plead guilty?

THE DEFENDANT: A below-guidelines sentence.

THE COURT: Somebody promised you that you would get a
below-guidelines sentence?

THE DEFENDANT: Not a promise, but a big maybe.

THE COURT: Oh, so you understand there could be a
possibility of that?

THE DEFENDANT: Yes.

THE COURT: All right. But that wasn't promised to
you?

THE DEFENDANT: No.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
JBFHDELP

THE COURT: Have any threats been made to you to
coerce you into pleading guilty?

THE DEFENDANT: No.

THE COURT: Now that you have been advised of the
charges against you and the possible penalties that you face
and rights you're giving up, do you still wish to plead guilty
to Count One of the information? |

THE DEFENDANT: Yes.

THE COURT: Es this decision voluntary and made of
your own free will?

THE DEFENDANT: Yes.

THE COURT: With respect to Count One, Mr. Delvalle,
how do you plead, guilty or not guilty?

THE DEFENDANT: Guilty.

THE COURT: Are you pleading guilty because you, in
fact, committed this offense?

THE DEFENDANT: Yes.

THE COURT: Tell me in your own words what you did
that makes you guilty of this crime.

(Defendant conferred with counsel)

THE COURT: Speak into the microphone, if you would,
for the court reporter, and just go slowly.

THE DEFENDANT: During the period of 2009 to 2011, T
agreed with others to sell 28 grams of crack cocaine in the
Bronx, New York. On August 31, 2010, I participated in the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
LO

1i

12

13

14

15

16

1?

18

L9

20

21

22

23

24

25

 

 

27

JBFHDELP
murder of Darnell Harris in the Bronx, New York.

THE COURT: I notice that you were reading something.
Are those your own notes to help you with today?

THE DEFENDANT: Yes.

THE COURT: When you entered into this agreement, did
you understand that you were agreeing to sell these drugs?

THE DEFENDANT: Yes.

THE COURT: And it involved how much drugs?

THE DEFENDANT: 28 grams.

THE COURT: 28 grams and more?

THE DEFENDANT: Yes.

THE COURT: Did you know what you were doing was wrong
and against the law?

THE DEFENDANT: Yes.

THE COURT: Does the government believe there's a
sufficient factual predicate for a plea?

MS. FEINSTEIN: Yes, your Honor.

THE COURT: Are there any other questions you'd like
me to ask Mr. Delvalle?

MS. FEINSTEIN: No, your Honor.

THE COURT: Mr. Neufeld, do you believe there's a
sufficient factual predicate for a plea?

MR. NEUFELD: Yes, I do.

THE COURT: Are there any other questions you'd like
me to ask your client?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10
11
12
13
14
is
L6
L?
18
19
20
21
22
23
24

25

 

 

28
JBFHDELP

MR. NEUFELD: WNo.

THE COURT: Are you aware of any defense that would
prevail at trial or other reason why your client should not he
permitted to plead guilty at this time?

MR. NEUFELD: Wo.

THE COURT: Ms. Feinstein, does the government
represent that it has sufficient evidence to establish guilt
beyond a reasonable doubt at trial?

MS. FEINSTEIN: We do, your Honor.

THE COURT: Would you Like to make a proffer?

MS. FRINSTEIN: Yes. Lf we were to proceed to trial,
the government's proof would include, among other things, the
testimony of law enforcement witnesses, civilian witnesses, and
cooperating witnesses, as well as the statements of the
defendant.

THE COURT: All right. Thank you.

Mr. Delvalle, on the basis of your responses to my
questions and my observations of your demeanor, I find that
you're competent to enter a guilty plea, and I'm satisfied that
you understand your rights, including your right to go to trial
and have the charges presented to you and considered by the
grand jury. I find that you're aware of the consequences of
your plea, including the sentence that may be imposed, and that
you're voluntarily pleading guilty and that you've admitted
that you are guilty as charged in Count One of the information.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
LO

11

12

13

14

L5

16

1?

18

19

20

al

22

23

24

25

 

 

29

JBFHDELP

So for these reasons, I'm going to recommend that
Judge Marrero accept your plea. I'm also going to direct the
government to order a transcript of this proceeding and send it
along to Judge Marrero and to prepare a case summary for the
probation department.

MS. FEINSTEIN: Yes, your Honor.

THE COURT: Mr. Neufeld, will you have time to meet
with probation and your client sometime in the near future?

MR. NEUFELD: Yes.

THE COURT: Has Judge Marrero set a sentencing date?

MS. FEINSTEIN: He has not, so we would request a
control date from the Court.

THE COURT: How about a three-month control date; is
that all right?

MS. FEINSTEIN; Yes.

THE COURT: So we'll set the control date for
February 18 of 2020.

MR. NEUFELD: That's fine.

THE COURT: Is that OK?

MS. FEINSTEIN: Works for the government. Thank you.

THE COURT: Is there anything further from the
government on this matter?

MS. FEINSTEIN: Not from the government. Thank you.

THE COURT: Anything further, Mr. Neufeld?’

MR. NEUFELD: No.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
LO

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

30
JBFHDELP

THE COURT: All right. Mr. Ricco, we're concluding
the proceeding now. Is there anything further?

MR. RICCO: No, your Honor, other than I wanted to
thank you for allowing me to participate by telephone
conference and also to thank Mr. Delvalle for giving his
consent for this to happen. Thank you very much, your Honor.

THE COURT: No problem.

All right. We're adjourned, then. Thank you.

(Adjourned)

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
U.S. Department of Justice

 

United States Attorney
Southern District of Ney

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

December 6, 2019

 

 

 

BY HAND

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007 .

Re: United States v. Kevin Delvalle
53 17 Cr. 314 (VM)

Dear Judge Marrero:

Attached please find the plea materials for Kevin Delvalle, including Information 83 17
Cr. 314, the plea agreement, the transcript of the plea before the Magistrate Judge, and a proposed
order of acceptance. The Government respectfully requests that the Court accept Delvalle’s guilty
plea.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney

By: ___/s/
Jessica Feinstein
Assistant United States Attorneys
(212) 637-1946

 

cc: Counsel for Kevin Delvalle (by email)

 
